                                               Case 20-11043-RAM   Doc 18      Filed 02/20/20              Page 1 of 2



                                                            UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF FLORIDA

 In re.
     George De Armas
                                          Debtor(s).                                 Case No:             Z. o - l I 0'13 -rilr'11
                                                                                     Chapter [     ] 7 or [ X ] 13


      ·-:..." ........ .,~   __._   ...
                                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1.       Pursuant to 11 U.S.C. § 329(a) Bankruptcy Rule 2016(b), and Local Rule 2016-1, I certify that I am the
attorney for the above named debtor(s) and that compensation paid to me within one year before the filing of the
petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 For legal services, we have agreed to accept ........................ .                                   $         !.000
 Prior to the filing of this statement, we received ..................... .                                $     ~'~00
 If Chapter 13, we have agreed to accept in the plan ................... .                                 $     y )LlJ
 For office costs, we have agreed to accept . . . . . .................... .                               $         $140.00
 We have accepted for a credit report of the debtor( s) ................. .                                $          125.00
 We have accepted for a budget briefing session of the debtor( s) . . . . .... .                           $          30.00
 We have accepted for the financial education course of the debtor(s) ..                                   $              NIA


2.                      The source of the compensation paid to us was:
                        [ X ] the Debtor or [ ] Other        ~~~~~~~~~~~~~~~~~~~~~-




3.                      The source of the compensation to be paid to us is:
                        ['tCfthe Debtor or [ ] Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

4.                  We have not agreed to share the above-disclosed compensation with any other person unless they are
                    members and associates of our law firm.

5.                  In return for the above-disclosed fee, we have agreed to render legal services for certain aspects of the
                    bankruptcy case, including:
                     a. Analysis of the debtor's financial situation and rendering advice to the debtor in determining whether to
                        file a petition in bankruptcy and which Chapter is appropriate;
                     b. Preparation and filing of any petition, schedules, statements of affairs and plan that may be required;
                     c. Representation of the debtor at one ( 1) meeting of creditors and all confirmation hearings.

6.                      By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                        a. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
                        b. Depositions of the debtor(s) or third parties;
                        c. Real Estate, accounting or tax services.

7.                       In court filing fees, we have received [X] $3 10 .00 for Chapter 13, or [ ] for Chapter 7.




S \RESTORE5-14-2019\D\DAT A\ST AFF\MARICH 13 NEW\SIGNING PACKET\4-INITIAL DISCLOSURE OF COMPENSATION (20168)· JOINT DOC
~~~------~~~~~~~----~~~~~~~,
       Case 20-11043-RAM Doc 18 Filed 02/20/20 Page 2 of 2

                                                                                                                                                 ~;

      8.      By written Retainer Agreement with the debtor(s) that comports with the requirements of 11
      U.S.C. §§ 526, 527 and 528, we have agreed to provide additional services to the debtor(s), ifreasonable
      and necessary, on the fee schedule indicated in the agreement.

      Chapter 13: Post Confirmation Modification of Plan ($650.00); Motion for Hardship Discharge
      ($500.00); Motion to purchase, sell or refinance real property ($500.00); Motion to rehear, vacate
      dismissal, shorten prejudice period or reinstate case after dismissal ($500.00); Motion to Avoid Lien
      ~$.:150:00); Defense of post confirmation motion for relief of stay.or motion to dismiss case ($490.00-
      $625.00). In addition, Client agrees to Law Firm additional fees through the Plan after a fee application is
      filed on an hourly basis at the customary rates charged by the attorneys ($300-$500) and paralegals
      ($150-$200) for the following services, for which the minimum fee is estimated at no less than:
      Amendment to schedule(s) and or petition post confirmation ($280); Avoidance of liens from any
      property ($850-$1000) (excluding cost of title search); Change of address ($150); Representation of
      Debtor in the Conversion to a Chapter 7 case ($850 tO $2000 depending on complexity of case);
      Depositions $750 to $1,500); Attendance at re-set Meeting of Creditors for Client's failure to attend initial
      meeting ($250); Recordable order for mortgage "stripped-off' in Chapter 13 ($600.00, excluding any
      contested motion in opposition and preparation of memoranda); Reopening bankruptcy case after
      discharge ($1,000); and for any service that exceed the original estimated 12.5 hours of combined
      attorney and paralegal time for the Chapter 13 case contemplated in the parties' Retainer Agreement.

      These fees are based on standard, non-emergency services and the Debtor has agreed to pay additional
      fees or a surcharge for emergency service required before the Law Firm's then customary waiting period
      after the payment of all fees and costs. The fees stated herein are estimates and are subject to the terms
      and conditions of the parties' Retainer Agreement.

                                                                                        CERTIFICATION
            I certify that the foregoing is a complete statement of any agreement or arrangement for
      Payment to me for representation of the debtor(s) in this bankruptcy proceeding.



                                                                                                     KINGCADE & GARCIA, P.A
                     CERTIFICATE PURSUANT TO                                                         Counsel for the Debtor
                       LOCAL RULE 9011-4(B)                                                          Kingcade Building
                                                                                                     1370 Coral Way• Miami, Florida 33145-2960
                         I HEREBY CERTIFY that I am                                                  www.MIAMIBANKRU
                    admitted to the Bar of the United                                                Telephone:         -9100
                    States District Court for the Southern                                           Fa · 1 e: 305-285-9542
                    District of Florida and I am in
                    compliance with the additional
                    qualifications to practice in this Court                                         o Timothy . ingcad     sq., FBN 082309
                    set forth in Local Rule 2090-l(A).                                               o Wendy     . , sq., FBN 0865478
                                                                                                    pressica L. McMaken, Esq., FBN 580163




      S.lreston:5-14-2019\D\data\statl\MARICH 13 NEW\SIGNING PACKE1'4-lniaal Disclosure of Compensation (2016b)- joint.doc 6282004
